



PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT


THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 26th day of September 2007, by and among DUSKA
THEREAPEUTICS, INC., a Nevada corporation, and DUSKA SCIENTIFIC CO., a Delaware
corporation, each with its principal place of business at Two Bala Plaza, Suite
300, Bala Cynwyd, PA (jointly and severally, the “Borrower”), and Platinum Long
Term Growth VI, LLC, as collateral agent (the “Agent”) for the investors
identified in the below referenced Purchase Agreement (collectively, together
with their successors and assigns, the “Lenders”).


WHEREAS, Borrower and the Lenders are parties to a certain Note and Warrant
Purchase Agreement, dated as of September 26, 2007 (as amended, restated,
supplemented or extended from time to time, the “Purchase Agreement”), and a
Security Agreement, dated as of September 26, 2007 (the “Security Agreement”),
which provide for, among other things: (i) the Lenders to extend certain loans
to or for the account of the Borrower; (ii) the grant by the Borrower to the
Lenders of a security interest in all of the Borrower’s assets, including,
without limitation, its patents, patent applications, trademarks, trademark
applications, goodwill, service marks, trade names, trade styles, copyrights,
copyright applications, mask works, trade-secrets information, and other
proprietary rights, together with all additions, accessions, accessories,
amendments, attachments, modifications, substitutions, and replacements,
proceeds and products of any of the foregoing, as set forth in the Purchase
Agreement and the other Transaction Documents (capitalized terms used herein and
not otherwise defined have the respective meanings given in the Purchase
Agreement); and (iii) the appointment of the Agent as collateral agent, for the
benefit of the Lenders, for purpose of this Agreement and the Security
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Borrower and the Agent, for the benefit of the Lenders, agree as follows:


1. Security Interest in Patents, Trademarks and Copyrights. To secure the
complete and timely satisfaction of all of Borrower’s “Obligations” (as that
term is defined in the Security Agreement) to the Lenders, the Borrower hereby
grants and conveys to the Agent, for the benefit of the Lenders, a security
interest (having priority over all other security interests) with power of sale,
to the extent permitted by law, in all of its now owned or existing, and
hereafter acquired or arising:



 
(a)
patents, patent applications, including, without limitation, any invention and
improvement to a patent or patent application, including without limitation
those patents and patent applications listed on Schedule A (being sometimes
referred to individually and/or collectively, the “Patents”);

 
1

--------------------------------------------------------------------------------



 

 
(b)
trademarks, registered trademarks and trademark applications, trade names, trade
styles, service marks, registered service marks and service mark applications
including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, and (iii) the right to sue for
past, present and future infringements and dilutions thereof, and (iv) all of
the Borrower’s rights corresponding thereto throughout the world (all of the
foregoing registered trademarks, trademark applications, trade names, trade
styles, registered service marks and service mark applications, together with
the items described in clauses (i)-(iv) in this Section 1(b), being sometimes
hereinafter individually and/or collectively referred to as the “Trademarks”);

     

 
(c)
the goodwill of Borrower’s business connected with and symbolized by the
Trademarks; and




 
(d)
copyrights, and copyright applications, including without limitation, those
copyrights listed in Schedule C (being sometimes referred to individually and/or
collectively as the “Copyrights”);



together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing.
 
2. Recording of Patents and Trademarks. Borrower represents and warrants that
(1) the patents and patent applications listed in Schedule A, and (2) the
trademark and trademark applications described in Schedule B, have each been
duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and that no
other patents, patent applications, trademarks, or trademark applications have
been filed or recorded with the PTO in which the Borrower has an interest.


3. Recording of Copyrights. Borrower represents and warrants that the copyright
and copyright applications described in Schedule C have been duly recorded in
the U.S. Copyright Office, and that no other copyright, and copyright
applications have been recorded in the U.S. Copyright Office, in which the
Borrower has an interest.


4. Restrictions on Future Agreements. Borrower will not, without the Agent’s
prior written consent, enter into any agreement, including, without limitation,
any license agreement, that is inconsistent with this Agreement, and Borrower
further agrees that it will not take any action, and will use reasonable efforts
not to knowingly permit any action to be taken by others subject to its control,
including licensees, or knowingly fail to take any action, which would affect
the validity or enforcement of the rights transferred to the Agent, for the
benefit of the Lenders, under this Agreement or the rights associated with those
Patents, Trademarks and/or Copyrights which are in Borrower’s reasonable
business judgment, necessary or desirable in the operation of Borrower’s
business.
 
2

--------------------------------------------------------------------------------


 
5. New Patents, Trademarks and Copyrights. Borrower represents and warrants that
the Patents, Trademarks, and Copyrights listed on Schedules A, B, and C, include
all of the patents, patent applications, trademark registrations, trademark
applications, service marks registrations, service mark applications, registered
copyrights and copyright applications, now owned or held by Borrower. If, prior
to the termination of this Agreement, Borrower shall (i) create or obtain rights
to any new patents, trademarks, trademark registrations, trademark applications,
trade names, trade styles, service marks, service marks registrations, or
service mark applications, or (ii) become entitled to the benefit of any patent,
trademark, trademark registration, trademark application, trade name, trade
style, service mark, service mark registration, service mark application, the
provisions of Section 1 above shall automatically apply thereto and Borrower
shall give the Agent prompt written notice thereof. Borrower hereby authorizes
the Agent to modify this Agreement by (a) amending Schedules A, B, and/or C, as
the case may be, to include any future patents, trademark registrations,
trademark applications, service mark registrations, service mark applications,
registered copyrights and copyright applications that are Patents, Trademarks or
Copyrights under Section 1 above, or under this Section 5 (whether or not any
such notice from Borrower has been sent or received), and (b) filing, in
addition to and not in substitution for this Agreement, a supplement or addendum
to this Agreement containing on Schedule B therein, as the case may be, such
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications that are Trademarks under Section 1 above or
this Section 5 and to take any action the Agent otherwise deems appropriate to
perfect or maintain the rights and interest of the Agent, for the benefit of the
Lender, under this Agreement with respect to such Patents, Trademarks and
Copyrights.


6. Nature and Continuation of Security Interest; Notice to Third Parties. This
Agreement has the effect of giving third parties notice of the Agent’s Security
Interest in Borrower’s Patents, Trademarks and Copyrights. This Agreement is
made for collateral security purposes only. This Agreement shall create a
continuing security interest in the Patents, Trademarks and Copyrights and shall
remain in full force and effect until the liabilities and Obligations of the
Borrower to the Lenders have been paid in full, including all obligations under
the Purchase Agreement and the Transaction Documents (as defined in the Purchase
Agreement).


7. Right to Inspect; Assignments and Security Interests. The Agent shall have
the right, at any reasonable time upon prior written request and from time to
time, to inspect Borrower’s premises and to examine Borrower’s books, records
and operations relating to the Patents and the Trademarks, including, without
limitation, Borrower’s quality control processes; provided, that in conducting
such inspections and examinations, the Agent shall use reasonable efforts not to
disturb unnecessarily the conduct of Borrower’s ordinary business operations.
From and after the occurrence of an event of default, under the Purchase
Agreement, or any other Transaction Documents (“Event of Default”), Borrower
agrees that the Agent, or a conservator appointed by the Agent, shall have the
right to take any action to renew or to apply for registration of any Trademarks
as the Agent or said conservator, on its sole judgment, may deem necessary or
desirable in connection with the enforcement of the Agent’s rights hereunder.
Borrower agrees (i) except in accordance with Borrower’s reasonable business
judgment, not to sell or assign its respective interests in the Patents,
Trademarks and/or Copyrights without the prior written consent of the Agent and
the holders of a majority in principal the amount of the Notes (as defined in
the Purchase Agreement) and (ii) to maintain the quality of any and all products
in connection with which the Trademarks are used, consistent with the quality of
said products as of the date hereof.
 
3

--------------------------------------------------------------------------------


 
8. Duties of Borrower. Borrower shall have the duty to (i) prosecute diligently
any patent application, or trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or thereafter until
the termination of this Agreement, and (ii) preserve and maintain all of
Borrower’s rights in the patents, patent applications, trademark applications,
service mark applications and trademark and service mark registrations that are
part of the Patents and Trademarks. Any expenses incurred in connection with the
foregoing shall be borne by Borrower. Borrower shall not, without thirty (30)
days prior written notice to the Agent, abandon any trademark or service mark
that is the subject of a registered trademark, service mark or application
therefor and which, is or shall be necessary or economically desirable in the
operation of the Borrower’s business. The Agent shall not have any duty with
respect to the Patents, Trademarks and/or Copyrights. Without limiting the
generality of the foregoing, the Agent shall not be under any obligation to take
any steps necessary to preserve rights in the Patents, Trademarks and/or
Copyrights against any other parties, but may do so at its option during the
continuance of an Event of Default, and all expenses incurred in connection
therewith shall be for the sole account of Borrower and added to the Obligations
and liabilities secured hereby, and by the Transaction Documents.


9. Agent’s Right to Sue. Upon the occurrence and during the continuance of any
Event of Default, the Agent shall have the right, for the benefit of the
Lenders, to exercise all rights and remedies available at law or in equity. From
and after the occurrence and during the continuance of an Event of Default, the
Agent shall have the right, but shall not be obligated, to bring suit or take
any other action to enforce the Patents, Trademarks and Copyrights and, if the
Agent shall commence any such suit or take any such action, Borrower shall, at
the request of the Agent, do any and all reasonable lawful acts and execute any
and all proper documents reasonably required by the Agent in aid of such
enforcement. Borrower shall, upon demand, promptly reimburse and indemnify the
Agent for all reasonable out-of-pocket costs and expenses incurred by the Agent
in the exercise of its rights under this Section 9 (including, without
limitation, all attorneys’ fees). If, for any reason whatsoever, the Agent is
not reimbursed with respect to the costs and expenses referred to in the
preceding sentence, such costs and expenses shall be added to the Obligations
secured hereby.


10.  Waivers. The Borrower waives to the extent permitted by applicable law
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the Borrower under this Agreement or
any other document evidencing the Obligations or the liabilities under the
Transaction Documents. With respect to both the Obligations and the Collateral,
the Borrower assents to any extension or postponement of the time of payment or
any other forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromise or adjustment of any thereof, all in such manner and at
such time or times as the Agent may deem advisable. The Agent may exercise its
rights with respect to the Collateral without resorting, or regard, to other
collateral or sources of reimbursement for Obligations. The Agent shall not be
deemed to have waived any of its rights with respect to the Obligations or the
Collateral unless such waiver is in writing and signed by the Agent. No delay or
omission on the part of the Agent in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
bar or waive the exercise of any right on any future occasion. All rights and
remedies of the Agent in the Obligations or the Collateral, whether evidenced
hereby or by any other instrument or papers, are cumulative and not exclusive of
any remedies provided by law or any other agreement, and may be exercised
separately or concurrently.
 
4

--------------------------------------------------------------------------------


 
11.  Successors and Assigns.  This Agreement shall be binding upon the Borrower,
its respective successors and permitted assigns, and shall inure to the benefit
of and be enforceable by the Agent and its successors and assigns. Without
limiting the generality of the foregoing sentence, the Agent may assign or
otherwise transfer any agreement or any note held by it evidencing, securing or
otherwise executed in connection with the Obligations, or sell participations in
any interest therein, to any other person or entity.


12.  General; Term.  


(a)  This Agreement may not be amended or modified except by a writing signed by
the Borrower and the Agent, nor may the Borrower assign any of its rights
hereunder. This Agreement and the terms, covenants and conditions hereof shall
be construed in accordance with, and governed by, the laws of the State of New
York (without giving effect to any conflicts of law provisions contained
therein). In the event that any Collateral stands in the name of the Borrower
and another or others jointly, as between the Agent and the Borrower, the Agent
may deal with the same for all purposes as if it belonged to or stood in the
name of the Borrower alone.


(b)  This Agreement and the security interests granted herein shall terminate on
the date on which all payments under the Notes (as defined in the Purchase
Agreement) have been indefeasibly paid or satisfied in full (including as a
result of the conversion in full of the Notes) and all other obligations have
been paid or discharged (other than contingent indemnification obligations).  


13.  WAIVER OF JURY TRIAL; VENUE. 


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF: (A) THIS AGREEMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH; (B) THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR
DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDERS OR THE AGENT IN
RESPECT OF THIS AGREEMENT.
 
5

--------------------------------------------------------------------------------


 
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THE OBLIGATIONS,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT OR ANY TRANSACTION
RELATING TO ANY TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN THE PURCHASE AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT WAS BROUGHT IN AN INCONVENIENT COURT. THE BORROWER SHALL
NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR
ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH
DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING
IN THIS SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT
OF THE AGENT TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER IN ANY JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED, THE BORROWER
CONDUCTS ACTIVITIES OR WHERE LEGAL PROCEEDINGS MAY BE NECESSARY IN ORDER TO
COLLECT OR ENFORCE THE OBLIGATIONS OR TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.
 
[Signature Page Follows]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

    BORROWER:        
In the Presence of:
  DUSKA THERAPEUTICS, INC.                         By: /s/ Amir Pelleg
Witness
   
Name: Amir Pelleg
     
Title: President
 
     
In the Presence of:
  DUSKA SCIENTIFIC CO.                         By: /s/ Amir Pelleg
Witness
   
Name: Amir Pelleg
     
Title: President
 
                  AGENT:        
In the Presence of:
  PLATINUM LONG TERM GROWTH VI, LLC                
 
  By:
/s/ Mark Nordlicht
Witness
   
Name: Mark Nordicht
     
Title: Managing Member

 
7

--------------------------------------------------------------------------------


 


STATE OF _______________
)  
) SS.:
COUNTY OF __________________
)

 
On the _____ day of September, in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

   
_____________________________________
  Notary Public
STATE OF _______________
)    
) SS.:
 
COUNTY OF __________________
)  



On the _____ day of September, in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.



         
_____________________________________
  Notary Public
STATE OF _______________
)    
) SS.:
 
COUNTY OF __________________
)   



On the _____ day of September, in the year 2007, before me, the undersigned, a
notary public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

   
_____________________________________
 
 
Notary Public

 
8

--------------------------------------------------------------------------------


 
Schedule A
Patents and Patent Applications
 
9

--------------------------------------------------------------------------------




Schedule B
Trademarks and Trademark Applications
 
U.S. TRADEMARK APPLICATIONS AND REGISTRATIONS
 
Name
Number
Issue Date
                                   

 
10

--------------------------------------------------------------------------------


 
Schedule C
Copyrights and Copyright Applications


11

--------------------------------------------------------------------------------







